DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,997,014 B2 (Mishina) and U.S. Publication No. 2013/0066468 A1 (Choi).
Referring to claim 1, Mishina discloses a multi-information provider system of a guidance robot, comprising: a user database configured to receive and store user information transmitted from a terminal of a user (column 3, lines 55-57, column 5, lines 4-9); a robot database configured to receive pieces of robot information from one or more guidance robots and store the pieces of robot information (column 3, lines 63-67).  The complementation parameter acquisition acquires robot data in relation to a guide-target person.  Mishina discloses a valid robot list generator configured to list pieces of information of the guidance robots located within a predetermined effective distance from a location of the user (column 4, lines 48-60).  Mishina describes an algorithm which generators and gathers 5 robots which have a distance relationship between each other and the user P.  Mishina does not disclose a service matcher configured to match the user information and each of the pieces of robot information included in a valid robot list and an outputter configured to output matched service information to the user terminal.  Choi discloses a service matcher configured to match the user information and each of the pieces of robot information included in a valid robot list and an outputter configured to output matched service information to the user terminal (page 5, paragraph 62).  A user interface is provided with a matched service and matched telepresence robot that moves and interacts based on the user input.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Choi a service matcher configured to match the user information and each of the pieces of robot information included in a valid robot list and an outputter configured to output matched service information to the user terminal.  Choi discloses a technique for outputting robot information which would improve the similar device of Mishina in the same way.  
Referring to claims 4 and 12, Mishina discloses that the user information includes a location, a requested service, and preference and non-preference information (column 3, line 63-column 4, line 3).  The user information includes location of the robot, the user, the guidance service, the preference for a robot based on the distance and analyzing the robot’s microphone which is non-preference information.  The user information relates to the user to determine if the robot is the best for guidance.
Referring to claims 5 and 13, Mishina discloses that the robot information includes a location and information on a service currently provided (column 3, line 63-column 4, line 3).
Referring to claim 8, Mishina and Choi discloses that the user database includes a user information processor configured to process the user information through relevant information corresponding to the user information (Choi, page 5, paragraph 60).  The telepresence system with the user device processes user information that is relevant to the user.
Referring to claims 9 and 16, Mishina and Choi discloses that the user information processor includes a request information processor configured to add corresponding relevant information to the user request information (Choi, page 5, paragraph 54).  The device includes a processor which adds user request information associated with the buttons “Praise”, “Disappoint”.
Referring to claim 10, Mishina and Choi disclose that the user information processor includes a preference information processor configured to add BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/slgApplication No.: NEWDocket No.: 6'774-018'7PUS1I Page 6 of 9 corresponding relevant information to user preference information and then remove non-preference information (Choi, page 5, paragraph 54).  Choi describes how selecting or adding the relevant button choices indicates user preference information while removing options for selecting another motion.  The other motions are the non-preference information which are removed as options to choose while a motion is performed.
Referring to claim 11, Mishina discloses a multi-information providing method of a guidance robot, comprising: receiving and storing user information of a user and pieces of robot information of guidance robots (column 3, lines 55-57, column 5, lines 4-9); generating a valid robot list in which pieces of information of the guidance robots located within a predetermined effective distance from a location of the user are listed (column 4, lines 48-60).  Mishina does not disclose a service matcher configured to match the user information and each of the pieces of robot information included in a valid robot list and an outputter configured to output matched service information to the user terminal.  Choi discloses a service matcher configured to match the user information and each of the pieces of robot information included in a valid robot list and an outputter configured to output matched service information to the user terminal (page 5, paragraph 62).  A user interface is provided with a matched service and matched telepresence robot that moves and interacts based on the user input.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Choi a service matcher configured to match the user information and each of the pieces of robot information included in a valid robot list and an outputter configured to output matched service information to the user terminal.  Choi discloses a technique for outputting robot information which would improve the similar device of Mishina in the same way.
Referring to claim 17, Mishina and Choi discloses the generating of the processed information includes processing preference information in which relevant information corresponding to preference information of the user is added to the preference information and non-preference information is removed (Choi, page 5, paragraph 54).
Referring to claim 18, Mishina discloses matching of the service includes matching a similar service in which the processed user information is matched with the robot information included in the updated valid robot list (column 4, lines 45-60).  The guidance service is matched and provided to the determined user.  The user is first interacting with a device 3 which is broken, a similar robot is provided and is in the updated valid robot list.  The list may include 1 robot which is guiding the user and is the valid robot based on the complementation parameters between the user and the robot.
Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,997,014 B2 (Mishina), U.S. Publication No. 2013/0066468 A1 (Choi) and U.S. Patent No. 10,926,413 B2 (Sutherland).
Referring to claim 2, Mishina and Choi do not disclose that the user terminal includes augmented reality (AR) glasses.  Sutherland discloses that the user terminal includes augmented reality glasses (column 21, lines 17-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Sutherland that the user terminal includes augmented reality (AR) glasses.  One of ordinary skill in the art would know to substitute the augmented reality glasses into the system of Mishina and Choi to obtain predictable results.
Referring to claims 3 and 14, Mishina, Choi and Sutherland discloses that the guidance robot includes a mobile robot equipped with an autonomous driving function (Sutherland, column 22, lines 13-18).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,997,014 B2 (Mishina), U.S. Publication No. 2013/0066468 A1 (Choi) and U.S. Publication No. 2021/0046650 A1 (Deyle).
Referring to claim 6, Mishina and Choi do not disclose the user database includes a user authenticator configured to determine an access right of the user.  Deyle discloses that the user database includes a user authenticator configured to determine an access right of the user (page 16, paragraph 154).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to learn from Deyle the user database includes a user authenticator configured to determine an access right of the user.  One of ordinary skill in the art would know to substitute user authentication into the system of Mishina and Choi to obtain predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,997,014 B2 (Mishina), U.S. Publication No. 2013/0066468 A1 (Choi) and U.S. Publication No. 2017/0368691 A1 (Li).
Referring to claim 15, Mishina and Choi do not disclose setting an effective distance; computing a distance between the user and the guidance robot; comparing the set effective distance and the distance between the user and the guidance robot; and listing information of the guidance robot whose distance to the user is smaller than the effective distance.  Li discloses setting an effective distance; computing a distance between the user and the guidance robot; comparing the set effective distance and the distance between the user and the guidance robot; and listing information of the guidance robot whose distance to the user is smaller than the effective distance (page 2, paragraph 29).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to learn from setting an effective distance; computing a distance between the user and the guidance robot; comparing the set effective distance and the distance between the user and the guidance robot; and listing information of the guidance robot whose distance to the user is smaller than the effective distance.  Li discloses a well-known technique for determining the robot distance that would be substituted into the system of Mishina and Choi to obtain predictable results.  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,997,014 B2 (Mishina), U.S. Publication No. 2013/0066468 A1 (Choi) and U.S. Publication No. 2019/0184567 A1 (Hayashi).
Referring to claim 19, Mishina and Choi do not disclose matching of the service includes matching a similar service when the user information is not the same as the robot information included in the updated valid robot list.  Hayashi discloses matching of the service includes matching a similar service when the user information is not the same as the robot information included in the updated valid robot list (page 5, paragraph 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Hayashi matching of the service includes matching a similar service when the user information is not the same as the robot information included in the updated valid robot list.  Hayashi discloses a technique for matching the service of the robot to multiple users as described in the applicant’s specification which would further improve the similar devices of Mishinia and Choi.  This provides motivation for Mishina and Choi to learn from Hayashi.
Referring to claim 20, Mishina and Choi do not disclose when the matching of the similar service is completed, updating the user information by including information generated in each operation.  Hayashi discloses matching of the similar service is completed updating the user information by including information generated in each operation (page 5, paragraphs 91, 96).  The information that is updated is the tracking of the user coordinates after matching the robot with the user and the similar service that the robot will provide to the clusters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Hayashi when the matching of the similar service is completed, updating the user information by including information generated in each operation.  Hayashi discloses a technique for matching the service of the robot to multiple users as described in the applicant’s specification which would further improve the similar devices of Mishinia and Choi.  This provides motivation for Mishina and Choi to learn from Hayashi.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claim 7, prior art combinations do not disclose that the valid robot list generator includes a valid robot list updater configured to update the valid robot list by adding, to the valid robot list, service information of the guidance robot that is currently providing a service to another user from among the guidance robots included in the valid robot list.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach a method for user and robot information.
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
June 19, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143